Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
1. The amendment filed 05/03/22 has been entered.
2. Claims 1, 5-8, 12-15, and 19-25 are allowed.
3. Although it does not impact the allowability of the claims of the instant application, Examiner does not agree with Applicant’s representative’s submission that Nokia-Tdoc (i.e., R1-1913203) is unavailable as prior art. With reference to the IFW for the instant application, the R1-1913203 document has been uploaded by both Examiner and Applicant’s representative. The first page of the document clearly shows a Date of 10.11.2019, which is the date of submission of the Temporary Document, no matter that the proposal in the Temporary Document was discussed during the WG1 meeting #99 held on November 18th-22nd 2019.

Allowable Subject Matter
4. Claims 1, 5-8, 12-15, and 19-25 are allowed.
The following is an examiner's statement of reasons for allowance:
The instant invention is directed to an apparatus for uplink control information omission.
Prior art was found for the claims as follows:
• Hajri (Pub. No. WO 2021/032263 A1)
• Nokia-Tdoc (R1-1913203, “Introduction of NR enhanced MIMO”, 3GPP TSG-RAN WG1 Meeting #99, Document Date: 10/11/2019)
Examiner finds Applicant’s representative’s argument persuasive that neither Hajri or Nokia-Tdoc that would be the closest prior art specifically teach at least the
feature of "the priority value P for each of the sub-components indexed by l, i, and m is identified as: P(l, i, m) = 2L · v · F1 (m) + v • i + l," as recited in amended independent Claims 1, 8, and 15, and new independent claim 22.
The dependent claims further limit the independent claims and are considered
allowable on the same basis as the respective independent claims as well as for the further limitations set forth.

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to BISWAJIT GHOSE whose telephone number is (571)272-1878. The examiner can normally be reached M-F 8:00am-5:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Charles C. Jiang can be reached on (571)270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.G./
Examiner, Art Unit 2412

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412